Motions for permission to proceed as poor persons granted, without prejudice to an application by appellants to the court before whom the proceedings were heard to be furnished, without charge, copy of the transcript of the minutes of the trial. The appeals may be perfected upon one typewritten copy of the record and six typewritten copies of the brief and appendix. Appellants have specifically waived assignment of counsel upon the appeals. (See United States ex rel. Maldonado v. Denno, 348 F. 2d 12.) Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.